Citation Nr: 0301184	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  01-07 636A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUE

Whether clear and unmistakable error was committed in a 
January 1975 rating decision which denied service 
connection for hepatitis. 

(The issue of entitlement to an increased rating for 
Hepatitis C will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from October 1971 to 
September 1974. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  In 
August 2002, the veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. 
§ 7107(e)(2) (West 1991 & Supp. 2002).  During this 
hearing, the undersigned Board Member was located in 
Washington, D.C., and the veteran was located at the RO. 

The Board is undertaking additional development on the 
issue of entitlement to an increased rating for Hepatitis 
C pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 20.903.)  After providing the notice and 
reviewing any response thereto, the Board will prepare a 
separate decision addressing this issue. 


FINDINGS OF FACT

1.  Service connection for viral hepatitis was denied by a 
January 1975 rating decision on the basis of there being 
no post-service evidence of residuals of hepatitis at that 
time; the veteran was notified of this decision in 
February 1975 but he did not file an appeal; this is the 
last final decision denying the claim for service 
connection for hepatitis on any basis. 

2.  The January 1975 rating decision denying entitlement 
to service connection for a hepatitis did not involve 
incorrect application of the statutory or regulatory 
provisions extant at the time and was the product of a 
reasonable exercise of rating judgment given the relevant 
facts known at the time of this decision; a review of the 
evidence before the RO at the time of this rating decision 
does not compel the conclusion that reasonable minds could 
only agree that entitlement to service connection for 
hepatitis was warranted on the basis of such evidence.


CONCLUSIONS OF LAW

1.  The January 1975 rating decision denying service 
connection for hepatitis is final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104(a). 

2.  Clear and unmistakable error was not committed in the 
January 1975 rating  which denied the claim for service 
connection for hepatitis.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.105(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  
The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set 
out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  VCAA codified as amended at 38 U.S.C.A. 
§§ 5102 and 5103.  The veteran was notified of the 
evidence required for a grant of his claim by statement of 
the case dated in March 2002.  The Board concludes that 
the discussion therein adequately informed the veteran of 
the information and evidence needed to substantiate his 
claim, thereby meeting the notification requirements of 
the VCAA.  Thus, there is no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA 
codified as amended at 38 U.S.C.A. § 5103A.  The necessary 
evidence, to include the service medical records and VA 
clinical evidence that was of record at the time of the 
January 1975 rating decision challenged by the veteran, 
has been obtained by the RO.  Given the nature of the 
adjudication below, which must necessarily be based only 
on the evidence of record at the time of the January 1975 
rating decision, additional development or notice to the 
veteran pursuant to the VCAA is not indicated.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As such 
the Board concludes that VA has satisfied its duties, as 
set out in the VCAA, to notify and to assist the veteran 
in this case.  

II.  Legal Criteria/Analysis

Service connection may be granted for a disability 
resulting from injury or disease incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Once a RO decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000); Suttman v. Brown, 
5 Vet. App. 127, 135 (1993).  

Previous rating actions are accepted as correct in the 
absence of clear and unmistakable error.  38 C.F.R. § 
3.105.  Under Russell v. Principi, 3 Vet. App. 310 (1992) 
and Damrel v. Brown, 6 Vet. App. 242 (1994), "clear and 
unmistakable error" in prior rating actions encompasses a 
situation in which the correct facts, as they were known 
at the time, were not before the adjudicator or the 
pertinent statutory or regulatory provisions in existence 
at the time were incorrectly applied by the adjudicator.  
The error must be "undebatable" such that reasonable minds 
could only conclude that the rating action in question was 
fatally flawed at the time it was made.  In addition, the 
determination of whether there was clear and unmistakable 
error in prior rating determination must be based on the 
record and law that existed at the time of the rating 
action in question.  Id.

A failure to fulfill the duty to assist cannot constitute 
clear and unmistakable error; clear and unmistakable error 
also cannot be premised upon evidence which the veteran 
alleges should have been of record at the time of the 
adjudication in question.  See Caffey v. Brown, 6 Vet. 
App. 377 (1994).  

For the purposes of entering this decision, it is 
concluded that the issue of clear and unmistakable error 
has been "properly pleaded."  Fugo v. Brown, 6 Vet. App. 
40 (1993) en banc review denied, Fugo v. Brown, 6 Vet. 
App. 162 (1993).

Turning to a summary of the pertinent evidence and 
procedural history, service connection for viral hepatitis 
was denied by a January 1975 rating decision on the basis 
of there being no post-service evidence of residuals of 
hepatitis at that time.  The veteran was notified of this 
decision in February 1975 but he did not file an appeal.  
As such, this rating decision is "final."  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104(a).  This is the last final 
decision denying a claim for service connection for 
hepatitis on any basis.  

The evidence before the adjudicators at the time of the 
January 1975 rating decision included service medical 
records reflecting hospitalization for hepatitis C from 
December 1973 to February 1974.  It was indicated that the 
veteran's hospital course was benign, and that his 
symptomatology was not so severe as to warrant a diagnosis 
of "chronic active hepatitis."  At the time of separation 
from service in September 1974, the veteran was said to be 
feeling "much better," and he did not desire any treatment 
for hepatitis.  The separation examination noted that 
there was no disability associated with hepatitis.  The 
post-service evidence at the time of the January 1975 
rating decision included reports from a November 1974 VA 
examination.  Included therein were laboratory reports to 
detect residuals of hepatitis.  Following the examination, 
the diagnosis in pertinent part was "Residuals of Viral 
Hepatitis not found."  

Thereafter, the veteran filed a claim to reopen the issue 
of entitlement to service connection for hepatitis.  Based 
on receipt of new and material evidence in 2000 in the 
form of private and VA clinical reports indicating the 
presence of residuals of hepatitis C that were linked to 
service, a September 2000 rating decision granted service 
connection for hepatitis C.  The effective date of the 
grant of service connection was January 25, 2000, the date 
of receipt of the claim to reopen.  

Turning to an analysis of the veteran's claim, his 
contentions and sworn testimony presented at his August 
2002 hearing, as summarized, include the assertion that 
the examination upon which the January 1975 rating denial 
was based was insufficient for adjudicative purposes.  In 
this regard, the veteran asserted that a "hands on" 
examination was not conducted to determine if the liver 
was palpable.  He also found fault with the fact that only 
a "single" blood test was conducted.  The veteran also 
contends he did not receive notice of the January 1975 
rating decision.  For these reasons, he contends that the 
January 1975 rating decision was the product of clear and 
unmistakable error.  

It is noted initially that the RO was clear in its 
September 2000 decision that the basis of the reopening 
and allowance of the veteran's claim was the "new" and 
"material" evidence in the form of the private and VA 
clinical reports received in 2000.  These reports were not 
of record at the time of the January 1975 rating decision, 
and thus cannot be used a basis for a claim of clear and 
unmistakable error.  Russell, 3 Vet. App. at 310; Damrel, 
6 Vet. App. at 242.  With regard to the claim that the 
veteran was not informed of the January 1975 decision, the 
record reveals that the veteran was notified of this 
decision by letter dated in February 1975 mailed to the 
address provided by him in his original claim for 
compensation filed in 1974.  This letter was not returned 
as undeliverable, and the record does not otherwise reveal 
any evidence to support the assertion that the veteran was 
not informed of the January 1975 decision.  There is a 
presumption of regularity that applies to the official 
acts of VA employees, and the veteran's bare assertions 
that he was not notified of the rating decision in 
question are insufficient to overcome this presumption.  
See Mindenhall v. Brown, 7 Vet. App

In reviewing the evidence of record at the time of the 
January 1975 rating decision, the Board finds that this 
decision did not involve incorrect application of the 
statutory or regulatory provisions extant at the time and 
was the product of a reasonable exercise of rating 
judgment given the relevant facts known at the time of 
those decisions.  The evidence before the adjudicators at 
the time of its January 1975 rating decision does not 
compel the conclusion that reasonable minds could only 
agree that entitlement to service connection for a 
hepatitis was warranted on the basis of such evidence.  
Particularly relevant in this regard is the fact that the 
November 1974 VA examination demonstrated no residuals of 
hepatitis.  When this fact is viewed in combination with 
the fact that there was no disability associated with 
hepatitis shown upon separation examination, as well as 
the fact that the veteran was said to being essentially 
asymptomatic and not desirous of treatment for hepatitis 
upon examination in September 1974, there was certainly 
sufficient evidence to conclude at the time of the January 
1975 decision that there were no residuals of hepatitis 
for which service connection could be granted.  As 
indicated in Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability (emp. in orig.).  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer, at 225.  Given the lack of any 
evidence of residual disability attributable to hepatitis 
at that time, the decision clearly cannot be said to have 
been clearly and unmistakably erroneous.  See Damrel, 6 
Vet. App. at 242; Russell, 3 Vet. App. at 310. 

With regard to the alleged insufficiency of the January 
1974 VA examination, as these assertions are tantamount 
essentially to a contention that the duty to assist was 
not fulfilled or that additional evidence should have been 
of record at the time of the rating decision in question, 
clear and unmistakable error cannot be found on these 
bases.  See Caffey, 6 Vet. App. 377.  Nevertheless, the 
reports from the VA examination in question include a 
discussion of the in-service clinical history associated 
with hepatitis, and laboratory testing to determine 
whether there was any residuals associated with this 
disability.  There is nothing in the reports from this 
examination to indicate that it was inadequate for rating 
purposes, and the findings therein were consistent with 
the fact that the veteran's hepatitis was shown to be 
essentially asymptomatic upon in-service examination a few 
months prior to this examination.  

In short, as the legal criteria require a current 
disability in order to grant service connection, the 
denial of service connection for hepatitis in 1975 was not 
the result of incorrect application of the pertinent 
statutory and regulatory principles, and was the product 
of a reasonable exercise of rating judgment.  Accordingly, 
the denial of service connection for hepatitis in January 
1975 was not the product of clear and unmistakable error.  
38 C.F.R. § 3.105(a); Damrel, 6 Vet. App. at 242, 245 
(1994).  


ORDER

Clear and unmistakable error was not committed in a 
January 1975 rating decision which denied service 
connection for hepatitis. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

